Citation Nr: 0122211	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of overpayment of Improved Death 
Pension benefits in the amount of $3,012.

ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to July 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision by the 
Committee on Waivers and Compromises (CWC) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefit sought. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.

2.  The claimant failed to promptly report a change in her 
income to VA, resulting in an overpayment of death pension 
benefits shortly after notice of the requirements, which 
constitutes bad faith and lack of good faith in her dealings 
with the government.


CONCLUSION OF LAW

Waiver of recovery of a debt stemming from the overpayment of 
improved pension benefits is precluded by law.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 
1.965 (2000) ); see also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  

The Board finds that in the statement of the case (SOC) 
issued in June 2001 the claimant was provided adequate notice 
as to the evidence needed to substantiate her claim.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  In the 
cover letter accompanying, the SOC, the claimant was offered 
an opportunity to submit additional evidence in support of 
her claim.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
appellant as to the evidence needed to substantiate her 
claim, and the Board will proceed with appellate disposition 
on the merits.  

In its deliberations, the Board has also taken into 
consideration the new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159), promulgated pursuant to the enabling statute, but 
finds that any VA obligations pursuant thereto have been 
satisfied. 

The Board notes that the claimant has not challenged the 
validity of the indebtedness; nor does there appear to be any 
reason to believe that the debt was improperly created.  As 
such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2001), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2000), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.

A debtor's conduct is deemed to constitute bad faith "if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. § 
1.965(b)(3)(2000).  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of the . . 
. Government."  38 C.F.R. § 1.965(b)(3).  The Board also 
notes that any misrepresentation of material fact must be 
"more than non-willful or mere inadvertence."  38 C.F.R. § 
1.962.

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (2000).

The February 2001 Committee decision found that the claimant 
had failed to report income that she was receiving from 
Social Security, resulting in an overpayment of death pension 
benefits.  The Committee found that there was a willful 
intention on the part of the claimant to seek an unfair 
advantage knowing that the consequences of her actions would 
result in a loss to the government.  The Committee found that 
the appellant received the overpayment as a result of bad 
faith.

The Board observes that, while the veteran was alive, he had 
established entitlement to nonservice-connected pension.  
Nevertheless, payment of benefits was precluded because his 
income exceeded limits.  The Board considers it much more 
likely than not that he discussed income limitations with his 
spouse vis-à-vis  entitlement to VA pension payments, and 
that, consequently, she was particularly aware that income 
affected entitlement to pension payments.

The Board is in agreement with the finding of the Committee, 
and finds that the overpayment at issue in the case was 
created due to the bad faith or lack of good faith of the 
claimant.  The claimant established entitlement to a pension 
on account of the death of her veteran husband by means of a 
January 1995 letter from VA.  That letter informed the 
claimant that the rate of VA pension was directly related to 
income.  Adjustment to payments were to be made whenever 
income changed.  The claimant was charged with the obligation 
to notify VA immediately if her income changed.  She was also 
notified that "failure to promptly tell VA about income 
changes may create an overpayment which will have to be 
repaid."

The Board notes that the letter granting benefits listed that 
the claimant had no income from any source, including no 
income from Social Security.  The claimant was sent letters 
by VA which again informed her of the importance of reporting 
any and all income to VA.  Notably, in October 1999, the 
appellant was notified that it was necessary to report any 
Social Security income payments.  The record reflects that 
she began receiving such payments shortly thereafter, in 
February 2000.  The claimant reported no changes in income in 
writing; however, she claims that she telephoned to the VA 
with notice of her receipt of Social Security payments.  The 
claims file contains no report of contact in support of her 
contentions in these regards.  A report of contact is 
routinely prepared whenever such a phone contact is made.  In 
such circumstances, her assertions are not sufficient to 
overcome the presumption in favor of administrative 
regularity.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994); 
Hyson v. Brown, 5 Vet. App. 262 (1993).  Moreover, her 
assertions do demonstrate that she was unaware of her 
obligation to notify the VA of her Social Security payments 
and she still converted the VA payments to her use.

In the context of her waiver claim, in July 2000, VA notified 
her that it had received notice from the Social Security 
Administration that she was receiving Social Security 
benefits.  VA requested that she provide income information 
as to when such payments began.  She responded, and VA, using 
that information and the information obtained from the Social 
Security Administration, found that an overpayment in the 
amount of $3,012 had been created.  The appellant was 
notified of the debt by means of a February 2001 letter.  She 
requested waiver by means of a February 2001 letter.  Waiver 
of recovery was denied by means of the February 2001 
Committee decision, and the claimant perfected an appeal of 
that decision.

The Board notes that the pension award letters and the 
October 1999 reminder contained ample indication of the 
necessity to report any income received from any source and 
specifically noted the necessity to report Social Security 
income.  She knew of her obligations in these regards, and, 
nevertheless, the preponderance of the evidence demonstrates 
that the claimant did not voluntarily report the income which 
created the overpayment.  That unreported income was detected 
by VA due to a notice from the Social Security 
Administration.

The Board finds that the claimant failed to promptly inform 
VA that she was receiving Social Security benefits, and that 
she acted in bad faith, and failed to act in good faith in 
her dealings with VA by so failing to report such income, 
which she knew or should have known was the determining 
factor in calculating her VA pension.

Therefore, the claimant's action in failing to inform VA of a 
change in her income must be viewed as having been undertaken 
with the "intent to seek unfair advantage," as well as with 
"knowledge of the likely consequences," namely that she 
would be paid money to which she was not entitled.  That 
failure to report income also resulted in a substantial loss 
to the government.  Therefore, the Board finds that the 
claimant's actions, or her failure to act and report her 
income to VA, were undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
resulted in a loss to the government.

Accordingly, the claimant's conduct is properly characterized 
as bad faith and lack of good faith, and waiver of recovery 
of his debt stemming from the overpayment of improved pension 
benefits is precluded by law.  38 U.S.C.A. §§ 5107, 5302 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 1.965 (2000).



ORDER

Waiver of recovery of a debt stemming from the overpayment of 
death pension benefits is precluded by law.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

